Allow me 
first of all to congratulate Mr. Miguel d’Escoto 
Brockmann on his election as President of the General 
Assembly at its sixty-third session. He can count on the 
full cooperation of the Togolese as he carries out his 
noble task. We would also like to pay tribute to the 
Secretary-General, Mr. Ban Ki-moon, for the insight 
and determination which he has demonstrated in 
leading the Organization since taking up his post. 
 At the high-level meeting on Africa’s 
development needs, held here on 22 September, 
  
 
08-53129 24 
 
Member States noted that despite the efforts that have 
been made, the situation in Africa demands continued 
serious consideration by the international community 
in order to help Africa face up to the many challenges 
it faces. It was also stressed that the fight against 
poverty and the fight for sustainable development 
cannot succeed without considerable official 
development assistance and fairer trade between 
nations.  
 In that regard, it is unfortunate that the North-
South dialogue has been exhausted, as evidenced by 
the recent failure of the World Trade Organization 
negotiations in Geneva. Indeed, while international 
trade should become a tool for development, the 
balance of global economic power, which was 
responsible to a great degree for the dependence of 
countries of the South on their partners in the North, 
will continue to deteriorate. Most countries perceive 
globalization as the status quo, which makes the 
objectives of development and social justice even more 
difficult to achieve. To think that, when the Millennium 
Development Goals (MDGs) were adopted in 2000, 
many of us were hopeful that they would be achieved. 
For that reason we call upon the international 
community, especially the countries of the North, to 
respect the commitments made. 
 We note with concern that today new and even 
greater challenges are being added to the long list of 
those which our States already face. The sharp rise in 
the price of oil and other raw materials, as well as the 
increasing demand for energy, along with the effects of 
the global food and financial crises are among these 
new challenges. 
 The current food crisis will not fail to have 
catastrophic consequences if aid to agriculture is not 
reviewed and increased; it is unfortunate that such 
assistance was cut by half between 1992 to 2000. It 
should also be stressed that few resources have been 
allocated to agricultural infrastructure, to irrigation and 
to supplying water to the population. 
 We venture to hope that the new partnership 
established on 4 June in Rome between the Alliance for 
a Green Revolution in Africa, the United Nations, the 
Food and Agriculture Organization, the International 
Fund for Agricultural Development and the World 
Food Programme will contribute to an appropriate 
response to the situation. 
 Togo has suffered the negative effects of a long 
political and economic crisis. However, since President 
Faure Essozimna Gnassingbé’s accession to power in 
May 2005, the Togolese Government has sought 
suitable solutions to the major concerns of the Togolese 
people by implementing a pragmatic policy based on 
national reconciliation, poverty reduction and 
strengthening democracy and the rule of law. 
 In that context, the head of State worked to 
conclude a comprehensive political agreement in 
August 2006, which was signed by the major political 
parties and which opened the way for the holding of 
legislative elections in October 2007. There is little 
need to remind members that those elections took place 
in a peaceful, transparent and safe environment. They 
led to the establishment of a broad-based Government 
and a pluralistic National Assembly, which shows the 
commitment of the head of State to strengthen the 
democratization process in an atmosphere of 
understanding and national unity. 
 We would like to take this opportunity to reiterate 
our thanks to the friendly countries and multilateral 
partners that have fully resumed their cooperation with 
Togo following the implementation of the agreements 
signed. In order to consolidate that commitment 
process, the Togolese Government is working tirelessly 
to see through the institutional and constitutional 
reforms provided for by the comprehensive political 
agreement. 
 In the legal field, it has undertaken to modernize 
the justice system, so as to guarantee its independence. 
In the same vein, national consultations aimed at 
establishing a Truth, Justice and Reconciliation 
Commission were launched on 15 April 2008. The 
Commission will be charged with shedding light on 
acts of political violence committed in the past and 
finding ways to compensate the victims. The results of 
those consultations have just been submitted to the 
head of State. 
 Similarly, in its search for better strategies to 
fight corruption and improve good economic 
governance, Togo recently signed a memorandum of 
understanding with the African Peer Review 
Mechanism, by which it agrees to submit to periodic 
reviews by the other members of the African Union 
(AU) and to be directed by the jointly adopted 
parameters for political, economic and financial 
governance in Africa. As part of the financial reform, 
 
 
25 08-53129 
 
soon the post of auditor-general and a national audit 
office will be set up. A Government audit programme 
is in the process of being finalized. 
 The torrential rainfall that struck our country last 
July sorely tested our Government’s efforts. It led to 
countless human injuries and material and financial 
losses, including the collapse of a dozen bridges, the 
flooding of railways and the destruction of roads, 
villages and fields. That disaster, the second of its kind 
in a year, makes it very difficult to move from region 
to region. 
 The solidarity shown to our country enabled us to 
assist the affected and to start rebuilding some of the 
infrastructure. Here, I should like to express our deep 
gratitude to Ghana, Benin, France, China, the United 
States of America, Brazil and all the other countries, 
organizations and institutions that helped us. 
 As members can see, in spite of our efforts the 
overall situation in our country is far from satisfactory. 
Therefore, our country deserves more substantial 
support. In that regard, the positive results of the Togo 
Development Partners Conference, held in Brussels on 
18 and 19 September, leads us to hope that the 
international community is ready to play a decisive 
role in assisting our country to get back on its feet. 
 We would like once again to express our 
profound thanks to all those who contributed to the 
success of that conference, in particular the European 
Union, France, Germany, the United States of America, 
Portugal, Nigeria, Burkina Faso, the Niger, the World 
Bank, the International Monetary Fund, the Islamic 
Development Bank, the Asian Development Bank, the 
Central Bank of West African States, the Economic 
Community of West African States (ECOWAS) and the 
West African Economic and Monetary Union. 
 For decades, Togolese diplomacy has worked to 
strengthen friendship and cooperation among States 
and peoples. Thus, at both the bilateral and the 
multilateral levels, Togo has always done its utmost to 
achieve the peaceful settlement of disputes with the 
purpose of maintaining peace and stability wherever 
threatened. Those actions, undertaken through dialogue 
and consultation, are part of the efforts made by 
African countries to ensure better living conditions for 
their populations. Togo believes that dialogue and 
consultation must be the preferred ways to settle 
ethnic, religious or territorial disputes, which are true 
obstacles to harmonious coexistence among States and 
peoples. 
 Along those lines, it must be recalled that the 
Israeli-Palestinian conflict, which is at the core of the 
political and security problems in the Middle East, 
continues to be the focus of the highest concern for the 
international community. In order to promote peace 
and stability in that region, the international 
community must make a greater effort to find a just 
and lasting peace between Israelis and Palestinians. 
 In that regard, Togo welcomes the ongoing 
dialogue between the parties and hopes that the various 
initiatives will lead to a comprehensive solution, based 
on the principle of two States, Israeli and Palestinian, 
living within secure and internationally recognized 
borders. 
 Afghanistan and Iraq, which are experiencing a 
major lack of security, deserve special attention. We 
therefore call on the international community to 
increase its assistance to the Governments of those 
countries in their fight against terrorism, so as to 
promote peace and reconstruction. 
 In Africa, while it is true that glimmers of hope 
are to be seen in the settlement of crises, one cannot 
but condemn situations such as those persisting in 
Darfur and Somalia. We call on the various actors to 
demonstrate more courage and political will to get out 
of the vicious circle of violence and, thus, give peace a 
chance. 
 Because of the orientation of its foreign policy, 
the Togolese Government endorses all initiatives aimed 
at preventing, fighting and eliminating the causes of 
conflict, in particular the trafficking of and illegal trade 
in small arms. For that reason, it did not hesitate to 
support the proposal to draft and adopt a binding 
international instrument on the trade in small arms. 
Along those same lines, Togo was involved in activities 
linked to promoting and safeguarding international 
peace and security, as demonstrated by its participation 
in the various peacekeeping operations of the United 
Nations, the African Union and ECOWAS. 
 Today more than ever, the world needs security 
and peace in order to devote its energies to eliminating 
hunger, illiteracy and disease. To that end, it is more 
urgent than ever to make concerted efforts to fight 
inequality, injustice and exclusion. 
  
 
08-53129 26 
 
 In our respective countries, we must build 
societies where humanism and solidarity will reign in 
peace and security. We believe that that is one of the 
purposes of the founders of the United Nations and 
which we must strive to achieve now, at the beginning 
of the twenty-first century. 